Citation Nr: 1109902	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  08-19 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than February 24, 2006, for special monthly compensation based on need for regular aid and attendance.

2.  Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to June 1969.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to an effective date earlier than February 24, 2006, for special monthly compensation based on need for regular aid and attendance and entitlement to specially adapted housing, but granted entitlement to a special home adaptation grant.


FINDINGS OF FACT

1.  In January 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of his appeal on the issue of an effective date earlier than February 24, 2006, for special monthly compensation based on need for regular aid and attendance.

2.  The Veteran's service-connected disabilities include amputation of both arms above the elbows, which constitutes a loss of both upper extremities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the appellant have been met with respect to the issue of an effective date earlier than February 24, 2006, for special monthly compensation based on need for regular aid and attendance.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2010).

2.  The criteria for specially adapted housing have been met.  38 U.S.C.A. §§ 2101, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.809 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Earlier Effective Date Claim

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  See 38 C.F.R. § 20.204(c).  

In a January 2011 brief, the Veteran's representative withdrew the claim of entitlement to an effective date earlier than February 24, 2006, for special monthly compensation based on need for regular aid and attendance.  Hence, the Veteran has withdrawn this appeal and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed without prejudice.

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

However, the VCAA is inapplicable to claims such as the one decided herein.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the Court held that the VCAA, with its expanded duties, is not applicable to certain cases, pointing out that the statute at issue in their case was not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  Likewise, the statute at issue in this matter is not found in Chapter 51, rather, it is found in Chapter 21.

Moreover, this decision, in which the Board awards specially adapted housing, represents a complete grant of the benefit sought on appeal.  As such, no prejudice to the Veteran is shown.

Specially Adapted Housing

The Veteran is currently 100 percent service-connected for amputation of both arms above the elbows, effective June 19, 1969.  He is also service-connected for residuals of right thigh burns; residuals of fourth degree electrical burns to the left ankle, left face, chest, and abdomen; scars; and fractures to both mandibles.  In March 2007, he filed an application for specially adaptive housing or special home adaptation grant.  As noted in the introduction, the June 2007 rating decision granted entitlement to a special home adaptation grant.  Thus, only entitlement to specially adapted housing will be discussed in this decision.

As noted by the Veteran's representative, effective October 25, 2010, VA amended its regulations regarding eligibility for specially adapted housing.  In relevant part, these amended regulations add the loss or loss of use of both upper extremities such as to preclude the use of the arms at or above the elbow.  See 38 U.S.C.A. § 2101(a)(2)(D); 38 C.F.R. § 3.809(b)(5).  This new regulation applies to applications received on or after December 10, 2004.  See Rules and Regulations, 75 Fed. Reg. 57,860-61 (2010).  Therefore, it applies to the Veteran's March 2007 application.

The Veteran was originally granted entitlement to a special home adaptation grant based on the anatomical loss of both hands.  The most recent VA examiner in July 2006 described the Veteran's bilateral arm amputation as being above the elbow.  Therefore loss of both upper extremities is shown and under the new regulations the Veteran is entitled to assistance in acquiring specially adapted housing.



ORDER

The appeal on the issue of entitlement to an effective date earlier than February 24, 2006, for special monthly compensation based on need for regular aid and attendance is dismissed.

Entitlement to specially adapted housing is granted.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


